DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 03 November 2022 have been fully considered but they are not persuasive. 
Applicant argues Honda fails to disclose “a fist brace surrounding at least a portion of only a circumference of each ultracapacitor and further wherein the first brace only partially covers a circumferential area of each ultracapacitor”.  The examiner disagrees with applicant.  As noted in the previous rejection, elements 14/15 as seen in fig. 6-7 or the circular rim of element 50 of element 21 seen in fig. 3-4 & 9 read on the claimed first brace as currently presented.  Fig.  6-7 & [0044] clearly disclose that the holding portions (14/15) surrounding at least a portion of only a circumference of each ultracapacitor and only partially cover a circumferential area of each ultracapacitor (Note that element 14/15 are the ring portions of 12/13 that are formed around the circumference of each ultracapacitor and not portions that extended onto ends).  Fig.  3-4 & 9 clearly show that the rim portion of 50 surrounding at least a portion of only a circumference of each ultracapacitor and only partially cover a circumferential area of each ultracapacitor (Note that element rim portion of 50 is the ring portion that is formed around the circumference of each ultracapacitor and not portions that extended onto ends).  All claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 as amended recites “wherein each ultracapacitor includes a second brace surrounding at least a portion of a circumference of each ultracapacitor, wherein the first brace of each of the ultracapacitor is connected by an interconnecting bridge and the second braces of each of the ultracapacitor is connected by an interconnecting bridge, and wherein the braces and the interconnecting bridge also define the heat sink” cause the claim to be indefinite.  It is unclear to which “the interconnecting bridge” the claim is referring as the claim has multiple interconnecting bridges (note one bridge connects first braces and another bridge connects the second braces).  For the purpose of examination, the examiner is taking “wherein each ultracapacitor includes a second brace surrounding at least a portion of a circumference of each ultracapacitor, wherein the first brace of each of the ultracapacitor is connected by an interconnecting bridge and the second braces of each of the ultracapacitor is connected by an interconnecting bridge, and wherein the braces and the interconnecting bridge also define the heat sink” to read “wherein each ultracapacitor includes a second brace surrounding at least a portion of a circumference of each ultracapacitor, wherein the first brace of each of the ultracapacitor is connected by an interconnecting bridge and the second braces of each of the ultracapacitor is connected by an interconnecting bridge, and wherein the braces and the interconnecting bridges also define the heat sink”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-9, 11, 13-17, & 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2013/0141850) in view of Long (US 2003/0214267).
In regards to claim 1, 
Honda ‘850 discloses a module comprising: 
at least two ultracapacitors (2 – fig. 2-3; [0038-0039]) and at least one balancing circuit ([0051]), and 
a heat sink (3 & 20 – fig. 2-4; [0040] & [0051] – when metal is used as the housing materials said housing acts as a heat sink) comprising a metal (aluminum and/or stainless steel) having a thermal conductivity of about 50 W/m-K or more ([0040] & [0051] – aluminum has a thermal conductivity within the claimed range), 
wherein each ultracapacitor comprises a housing (seen in fig. 2; [0044] – each unit capacitor (2) will comprise a cylindrical housing that encompasses the electrolyte and electrodes of the EDLC – a pressure release mechanism is provide in the top of the capacitor unit (i.e. sealing plate) providing further support that each capacitor unit has a housing (pressure can’t build up in the capacitor unit unless the capacitor unit is sealed in a housing) and a fist brace (14 or 15 – fig. 6; [0044-0045] and/or circular rim of element 50 of 21 – fig. 3-4 & 9; [0086]) surrounding at least a portion of only a circumference of each ultracapacitor and further wherein the first brace only partially covers a circumferential area of each ultracapacitor (fig. 6; [0044-0045] & fig. 3-4 & 9 – 14, 15, and the circular rim of element 50 does not cover the entire circumferential area of the ultracapacitor), wherein the brace of each capacitor is connected (fig. 3 & 9), wherein the first brace comprises a metal ([0040] & [0051] – element 12 & 13 which includes 14 & 15, respectively, are made of aluminum and element 21 which includes circular rim of 50 is made of aluminum), and 
a module housing (3 & 20 – fig. 2-4; [0040] & [0051), 
wherein the heat sink includes the module housing and the brace (as housing and brace are metallic; said housing and brace would act as a heat sink or alternatively the metallic housing and thermally conductive resin brace will act as a heat sink).  Honda ‘850 fails to explicitly disclose wherein the balancing circuit is connected to a heat dissipation component comprising an active component, a passive component, or an active component and a passive component; wherein the heat dissipation component is present on the heat sink.

Long ‘267 discloses a module comprising: at least two ultracapacitors (110/112/114/116 – fig. 1; [0040] & [0027]) and at least one balancing circuit (120/122/124/126 – fig. 1; [0040] & 400 – fig. 4; [0047]), wherein the balancing circuit is connected to a heat dissipation component (424/422 – fig. 4; [0047]) comprising an active component, a passive component, or an active component and a passive component ([0047]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuit of Long ‘267 as the balancing circuit of Honda ‘850 and form the circuit of Long ‘267 on the circuit board of Honda ‘850 thus having the heat dissipation component is present on the heat sink (21 of Honda ‘850 {i.e. circuit is put in circuit case box (21) and is thus on 21}) to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  
 
In regards to claim 2, 
Honda ‘850 fails to explicitly disclose wherein the balancing circuit is connected between the two ultracapacitors.

Long ‘267 discloses wherein the balancing circuit is connected between the two ultracapacitors (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 3, 
Honda ‘850 fails to explicitly disclose wherein the module further contains at least another balancing circuit and wherein one of the at least two ultracapacitors is electrically connected to the at least one balancing circuit and another of the at least two ultracapacitors is electrically connected to the at least another balancing circuit.

Long ‘267 discloses wherein the module further contains at least another balancing circuit and wherein one of the at least two ultracapacitors is electrically connected to the at least one balancing circuit and another of the at least two ultracapacitors is electrically connected to the at least another balancing circuit (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 4, 
Honda ‘850 fails to explicitly disclose wherein the heat dissipation component is a transistor.

Long ‘267 discloses wherein the heat dissipation component is a transistor (422 – fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 5, 
Honda ‘850 fails to explicitly disclose wherein the heat dissipation component is a resistor.

Long ‘267 discloses wherein the heat dissipation component is a resistor (424 – fig. 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 7, 
Honda ‘850 further discloses wherein the metal comprises aluminum or an alloy thereof ([0040] & [0051] – housing 3 which includes 12 & 13 is made of aluminum and circuit housing 20 which includes 50 is made of aluminum).  
 
In regards to claim 8, 
Honda ‘850 further discloses wherein the metal has a thermal conductivity of about 100 W/m-K or more ([0040] & [0051] – aluminum has a thermal conductivity within the claimed range).

In regards to claim 9, 
Honda ‘850 as combined with Long ‘267 discloses all the claimed limitations discussed above with respect to claim 9, except for wherein the heat sink has a surface area that is at least about 1,000% greater than the surface area of the heat dissipation component.  However, Honda ‘850 teaches surface area of the heat sink is a result effective variable, particularly for improving heat dissipation properties ([0008]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Honda ‘850 as combined with Long ‘267 such that the heat sink has a surface area that is at least about 1,000% greater than the surface area of the heat dissipation component in order to improve heat dissipation properties, as taught by Honda ‘850.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 11, 
Honda ‘850 further discloses wherein the housing includes a top surface, a bottom surface opposing the top surface, and at least one side surface extending between the top surface and the bottom surface, wherein at least a part of the side surface defines the heat sink (fig. 2-4; [0040] & [0044] – housing is metallic and thus a heat sink).  

In regards to claim 13, 
Honda ‘850 further discloses wherein each ultracapacitor includes a second brace (element 13 of element 3 — fig. 2-3; [0044] or 17 — fig. 5-6; [0046-0047]) surrounding at least a portion of a circumference of each ultracapacitor, wherein the first brace (14  – fig. 6; [0044-0045] and/or circular rim of element 50 of 21 – fig. 3-4 & 9; [0086]) of each of the ultracapacitor is connected by an interconnecting bridge (6 – fig. 2, 4, 6, & 9; [0041] & [0051] or lower surface of 21 – fig. 2, 4, 6, & 9; [0041] & [0051]) and the second braces of each of the ultracapacitor is connected by an interconnecting bridge (6 – fig. 2, 4, 6, & 9; [0041] & [0051]), and wherein the braces and the interconnecting bridges also define the heat sink ([0040], [0046-0047], [0051] - metallic material will act as a heat sink and thermally conductive resin will act as a heat sink).  

In regards to claim 14, 
The combination further discloses wherein the heat dissipation component is also on the interconnecting bridge (circuit includes heat dissipation component {see claim 1 rejection above} which is placed on the circuit board 19 of Honda ‘850 that is on interconnecting bridge 21 – fig. 3 of Honda ‘850).  

In regards to claim 15, 
Honda ‘850 fails to explicitly disclose wherein the ultracapacitors are connected in series.

Long ‘267 discloses wherein the ultracapacitors are connected in series (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 16, 
Honda ‘850 fails to explicitly disclose wherein the module contains at least one heat dissipation component per balancing circuit.

Long ‘267 discloses wherein the module contains at least one heat dissipation component per balancing circuit (fig. 1 & 4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 17, 
Honda ‘850 fails to explicitly disclose wherein the module contains at least one balancing circuit per ultracapacitor.

Long ‘267 discloses wherein the module contains at least one balancing circuit per ultracapacitor (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the circuits of Long ‘267 on the circuit board of Honda ‘850 to obtain a device wherein mismatches in electrical parameters, such as capacitance and leakage current, in a string of series connected cells are accommodated, the circuit is directly powered by the cell or a string of series connected cells without the use of a direct current-to-direct current converter or external power source, the cells are balanced thus providing an extremely low quiescent current, and a cell in a string of cells has a strong non-linearity in parallel resistance with respect to voltage.  

In regards to claim 25, 
The combination further discloses an industrial vehicle containing the module of claim 1 (see rejection of claim 1 above) wherein the module provides power to the industrial vehicle ([0038] of Honda ‘850 & [0026] of Long ‘267).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda ‘850 and Long ‘267 as applied to claim 1 above, and further in view of Kondou et al. (US 2012/0218683).
In regards to claim 6, 
Honda ‘850 further discloses wherein the metal is intended to provide good heat dissipation ([0090]). Honda ‘850 as modified by Long ‘267 fails to explicitly disclose the metal comprises silver, copper, gold, molybdenum, zinc, lithium, tungsten, nickel, iron, palladium, platinum, tin, an alloy thereof, or a combination thereof.

Kondou ‘683 discloses copper and nickel are alternatives to aluminum for forming heat-dissipating cases ([0028]).

It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to form the case of Honda ‘850 using copper as taught by Kondou ‘683 to obtain a casing with a higher thermal conductivity thus improving the heat dissipation properties of the case.  Furthermore, such a combination is a mere substitution of a known material for another known equivalent material as noted by Kondou ‘683 teaching said materials as being alternatives of one another.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda ‘850 and Long ‘267 as applied to claim 1 above, and further in view of Guerin et al. (US 2011/0090614).
In regards to claim 18, 
Honda ‘850 discloses wherein the module contains 6 ultracapacitors (fig. 2-4). Honda ‘850 as modified by Long ‘267 fails to explicitly disclose wherein the module contains from 8 to 30 ultracapacitors.

Guerin ‘614 discloses a module contains from 8 to 30 ultracapacitors (fig. 2-3; [0206]).

It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to form the module of Honda ‘850 as modified by Long ‘267 to have from 8 to 30 ultracapacitors as taught by Guerin ‘614 based on the intended use and voltage necessity.  Furthermore, it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda ‘850 and Long ‘267 as applied to claim 1 above, and further in view of JP10177935A hereafter referred to as Kobayashi.
In regards to claim 19,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein each of the at least two ultracapacitors comprises: an electrode assembly comprising a first electrode, a second electrode, and a separator positioned between the first and second electrodes; a nonaqueous electrolyte that is in ionic contact with the first electrode and the second electrode; and the electrode assembly and the electrolyte are contained in the housing of each respective ultracapacitor.  

Kobayashi discloses wherein the ultracapacitor comprises: an electrode assembly comprising a first electrode (1/2 – fig. 1; abstract), a second electrode (1/2 – fig. 1; abstract), and a separator (4 – fig. 1; abstract) positioned between the first and second electrodes (fig. 1); a nonaqueous electrolyte (abstract) that is in ionic contact with the first electrode and the second electrode; and a housing (5 – fig. 1; abstract) within which the electrode assembly and the electrolyte are contained (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitors of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 20,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the first electrode comprises a first current collector electrically coupled to a first carbonaceous coating and the second electrode comprises a second current collector electrically coupled to a second carbonaceous coating.  

Kobayashi discloses wherein the first electrode comprises a first current collector (2 – fig. 1; abstract) electrically coupled to a first carbonaceous coating (1 – fig. 1; abstract) and the second electrode comprises a second current collector (2 – fig. 1; abstract) electrically coupled to a second carbonaceous coating (1 – fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 21,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the electrode assembly has a jellyroll configuration.  

Kobayashi discloses wherein the electrode assembly has a jellyroll configuration (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 22,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the ultracapacitor housing includes a container having a base and an open end, wherein a lid is disposed adjacent to the open end, and further wherein the electrode assembly is positioned within the ultracapacitor housing.  

Kobayashi discloses wherein the ultracapacitor housing includes a container having a base (5 – fig. 1; abstract) and an open end (fig. 1 – portion sealed by 8), wherein a lid (8 – fig. 1) is disposed adjacent to the open end, and further wherein the electrode assembly is positioned within the ultracapacitor housing (fig. 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 23,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the container is formed from a metal.  

Kobayashi discloses wherein the container is formed from a metal ([0021]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

In regards to claim 24,
Honda ‘850 as modified by Long ‘267 fail to explicitly disclose wherein the container has a cylindrical shape.  

Kobayashi discloses wherein the container has a cylindrical shape (fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the ultracapacitor of Kobayashi as the ultracapacitor of Honda ‘850 as modified by Long ‘267 to obtain a device wherein the ultracapacitors have low internal resistance and excellent durability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848